Citation Nr: 1435297	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1987 to May 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for red/dry eyes.

This matter was previously before the Board in June 2012 and was remanded for further development, to include a VA examination.  It has now been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2012 remand, the Board instructed the RO to provide the Veteran with a VA examination and opinion regarding the Veteran's claim for service connection for an eye disorder.  The Veteran was sent a letter in August 2012, which provided him with notice that he was to be scheduled for a VA examination and would be notified of the date, time and place of the examination by the VA medical center.  The letter also stated that if a claimant failed to report to an examination without good cause, the claim would be rated based on the evidence of record, or denied.
The record reflects that a VA examination was scheduled for October 24, 2012.  On October 26, 2012, the Veteran's examination was cancelled because the Veteran had failed to report.  The claims file contains a notification letter to the Veteran, indicating the time, date, and place of the examination, however, the letter is dated on October 29, 2012.  

Based on this information, the Board finds that it is unclear as to whether the Veteran was timely notified of the date, time and location of the VA examination.  Therefore, upon remand, another attempt to schedule the Veteran for a new VA examination should be made.  Documentation of the request for examination, the letters to the Veteran notifying him of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed eye disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

The examiner is asked to identify any current eye disorders.  For each eye diagnosis rendered, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater), that any currently diagnosed eye disorder is related to the Veteran's active military service, to include a) the May 1988 incident where he was sprayed in the eyes with ether, and b) the March 1990 incident where he was poked in the eye.


The examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements of continued eye problems after service, and explain the rationale for all opinions given.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

